Title: To Benjamin Franklin from David Salisbury Franks, 10 December 1781
From: Franks, David Salisbury
To: Franklin, Benjamin


Dear Sir
Brest 10th Decr. 1781
I write this with a sergeant at my Back as my guard, & I need not assure you that I am extreamly mortified at the treatment I have met with from Mr. Hector & the Major de Place of this Town— My Conduct on my arrival was such as every Officer ought to follow, I waited on him & told him my Business here, he dismiss’d me & yesterday had me taken up on the Public walk when it was most crowded with People, I was again dismissd, & this evening taken out of the Play House, brought before the Major de Place & am now at this moment a Prisoner at Monsr. Bersoles a Gentleman to whom Mr. Williams recommended me to— Yesterday I offerd to show a Letter of Recommendation to the Major De Place directed to Monsr. de La Motte Picket— I also could have shewn him other Papers. He then did not think it necessary to peruse them & now I am again insulted in this indelicate manner— There is something so very inconsistant in Monr. Hectors Conduct, that it really surprizes me—yesterday he answers for me to the Major de Place, as I had gone alone to see him on my arrival & General de Boulainvillier went a Second time to his house with me & presented me to him—today he orders the Major de Place to secure my Person. I could not do more than I have done, he has now my Commission, my Passeport my Letters of Credit & of recommendation with Mr. W.T. Franklin’s last letter to me ordering me to Brest, How they will operate I cannot at Present determine, but in the mean time you will allow with me, my worthy sir that I have great Reason to be offended at the treatment I have met with— I pray dear Sir that you would get the Marquis de Castres or some other to write to this Monsr. Hector on my Subject—
I am Dr Sir with the greatest Respect & Esteem Your Excellency’s most obt hum Set
Davd. S. Franks

This moment Mr. Dijon came to inform that I am free, but at the same time I beg you Excellency would think of me—
  B. Fr

 
Notation: Franks 10 Decr. 1781.
